DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 3/3/21, with respect to the rejection(s) of claim(s) 1 and 6 under Bendel (US 20160090151) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bendel in view of Chen (US 2017/0334514).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel (US 20160090151) in view of Chen (US 2017/0334514). Bendel discloses a vehicle comprising: 
Regarding claim 1 and 6, an electronic controller (60) operatively coupled to a motor (3) that assists in propulsion of a human-powered vehicle (bicycle in figure 1), and the electronic controller being configured to control the motor in accordance with a human driving force that is input to the human-
Bendel does not mention a seating and standing posture. However, Chen discloses a bicycle system that is able to sense the rider posture (see Para. 0032) to include a sitting posture and a standing posture (see Para. 0057) via a posture sensing device (160). It would have been obvious for one of ordinary skill in the art to modify Bendel by adding a posture sensing device, in order to be able to differentiate the sitting or standing posture, so as to be able to control the motor due to different riding postures.

Claim 1, 6-10,11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2016/0016635) in view of Chen (US 2017/0334514). Regarding claims 1 and 6, an electronic controller (282,284) operatively coupled to a motor (280) that assists in propulsion of a human-powered vehicle, and the electronic controller being configured to control the motor in accordance with a human driving force that is input to the human-powered vehicle and being configured to change responsivity of an output torque of the motor to a change in the human driving force in accordance with a rider's pedaling posture (the pedaling posture can be seen as an increased or decreased of force on the pedal due to a change from a standing to position and such) of a rider of the . 
Thompson does not specifically mention a standing and sitting posture. However Chen discloses a bicycle system that is able to sense the rider posture (see Para. 0032) to include a sitting posture and a standing posture (see Para. 0057) via a posture sensing device (160). It would have been obvious for one of ordinary skill in the art to modify Thompson by adding a posture sensing device, in order to be able to differentiate the sitting or standing posture, so as to be able to control the motor due to different riding postures.
Regarding claim 8, Thompson further discloses, wherein the electronic controller changes the output torque on the motor based on parameters such as force on the pedal and, as mentioned before the force in the pedal can be seen as a changed in posture –{{pedaling force and pedaling cadence, the computer 282 may determine operational parameters and/or instructions for the motor controller 284 to activate the motor 280}}--.
Regarding claim 10,11 and 18, Thompson further discloses a pedaling force detector (288, see Para. 0078 as the sensor can be a torque sensor and the pedaling force is provided by the human driving) connected to the controller.
Regarding claim 7 and 9, the combination of Thompson and Chen ends with a bicycle that is able to define the posture of the user, either be sitting and standing, wherein the posture will be used by the controller to adjust the motor.
Allowable Subject Matter
Claims 2-5,12,14-16 and 19-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARLON A ARCE/Examiner, Art Unit 3611        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611